DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a health enhancement system, the system comprising: a wearable sensor configured to generate first type information indicative of at least one parameter of a user; a mobile device comprising: at least one processor communicatively coupled to the wearable sensor; and at least one computer-readable storage medium storing instructions which program the at least one processor to: receive the first type information indicative of at least one parameter of the user; identify a behavior performed by the user based on the first type information indicative of at least one parameter of the user; obtain contextual information comprising first values of second type information, wherein the first values are correlated with the identified behavior; store the obtained contextual information; detect a plurality of patterns in the stored contextual information; obtain further values of the second type information; determine whether to intervene based on at least correspondence between a respective detected pattern of the plurality of detected patterns and the further values of the second type information; and intervene with the user responsive to a determination to intervene, wherein intervening comprises generating a human perceptible output configured to encourage or discourage a future action of the user such that timing of the human perceptible output is based on the correspondence between the respective detected pattern and the further values of the second type information, and wherein content of the human perceptible output is selected based on the correspondence between the respective detected pattern and the further values of the second type information, as recited in independent claim 1, in combination with the other recited features of the claims, a method of enhancing a health of a user, the method comprising: sensing, by a wearable sensor, first type .

The closest prior art found during extensive searching was Ofir, et al. (US 2017/0262064 A1) and Vleugels, et al. (US 2017/0220772 A1).  Ofir discloses detecting smoking gestures of user of a wrist-worn device, using geographic location of user to determine probability user smoking, and provide recommendations to help a user stay on course to smoking cessation (¶ 0010, 0029, 0072).  Vleugels discloses a wrist-worn device for detecting eating events of a user, alert a user/caregiver when they are overeating, and use GPS to detect the location of user during eating episodes (¶ 0031-0032, 0070, 0113).  Ofir/Vleugels however fails to teach or suggest a health enhancement system, the system comprising: a wearable sensor configured to generate first type information indicative of at least one parameter of a user; a mobile device comprising: at least one processor communicatively coupled to the wearable sensor; and at least one computer-readable storage medium storing instructions which program the at least one processor to: receive the first type information indicative of at least one parameter of the user; identify a behavior performed by the user based on the first type information indicative of at least one parameter of the user; obtain contextual information comprising first values of second type information, wherein the first values are correlated with the identified behavior; store the obtained contextual information; detect a plurality of patterns in the stored contextual information; obtain further values of the second type information; determine whether to intervene based on at least correspondence between a respective detected pattern of the plurality of detected patterns and the further values of the second type information; and intervene with the user responsive to a determination to intervene, wherein intervening comprises generating a human perceptible output configured to encourage or discourage a future action of the user such that timing of the human perceptible output is based on the correspondence between the respective detected pattern and the further values of the second type information, and wherein content of the human perceptible output is selected based on the correspondence between the respective detected pattern and the further values of the second type not have been motivated to include these missing elements in an embodiment in the Ofir/Vleugels disclosures because it is not an obvious variation of Ofir/Vleugels to provide a certain timing and content of a human perceptible output of intervention in a user behavior based on trigger conditions and other contextual information.  Therefore, these features are not obvious because none of the prior art teaches or suggests a health enhancement system, the system comprising: a wearable sensor configured to generate first type information indicative of at least one parameter of a user; a mobile device comprising: at least one processor communicatively coupled to the wearable sensor; and at least one computer-readable storage medium storing instructions which program the at least one processor to: receive the first type information indicative of at least one parameter of the user; identify a behavior performed by the user based on the first type information indicative of at least one parameter of the user; obtain contextual information comprising first values of second type information, wherein the first values are correlated with the identified behavior; store the obtained contextual information; detect a plurality of patterns in the stored contextual information; obtain further values of the second type information; determine whether to intervene based on at least correspondence between a respective detected pattern of the plurality of detected patterns and the further values of the second type information; and intervene with the user responsive to a determination to intervene, wherein intervening comprises generating a human perceptible output configured to encourage or discourage a future action of the user such that timing of the human perceptible output is based on the correspondence between the respective detected pattern and the further values of the second type information, and wherein content of the human perceptible output is selected based on the correspondence between the respective detected pattern and the further values of the second type information, as recited in independent claim 1, in combination with the other recited features of the claims, a method of enhancing a health of a user, the method comprising: sensing, by a wearable sensor, first type information indicative of at least one parameter of the user; identifying, by a computing device in communication with the wearable sensor, a behavior performed by the user based on the first type information indicative of at least one parameter of the user; obtaining, by the computing device, contextual information comprising first values of second type information, wherein the first values are correlated with the identified behavior; identifying a trigger condition for the behavior based at least in part on a pattern in the obtained contextual information; obtain further values of the second type information; determining, by the computing device, whether to intervene based on at least detecting the trigger condition from the further values of the second type information; and intervening, by the computing device, with the user responsive to a determination to intervene, wherein intervening comprises: selecting a human perceptible output based on the detected trigger condition; and generating the human perceptible output configured to encourage or discourage a future action of the user, such that timing and content of the human perceptible output are based on the detected trigger condition, as recited in independent claim 13, in combination with the other recited features of the claims, and a health enhancing system, the system comprising: a wearable device configured to be disposed about a wrist of a user, the wearable device comprising an accelerometer configured to generate information indicative of a movement of the user's wrist; a mobile device comprising: at least one processor communicatively coupled to the wearable device; a display coupled to the at least one processor; a sensor coupled to the at least one processor and configured to generate information indicative of at least one parameter of an environment of the user; and at least one computer-readable storage medium storing instructions which program the at least one processor to: receive the information indicative of the movement of the user's wrist; identify a smoking behavior performed by the user based on the information indicative of the movement of the user's wrist; record as contextual information regarding the identified smoking behavior first values of at least one parameter of the environment of the user correlated with identifying the smoking behavior; determine whether to intervene based on a correspondence between the recorded contextual information and second values of the at least one parameter of the environment of the user; and intervene with the user at least in part by displaying a message via the display responsive to a determination to intervene, wherein the message is configured to discourage the user from engaging in the smoking behavior at a future time and timing and content of the message is selected based on a trigger condition associated with the first values, as recited in independent claim 20, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626